Citation Nr: 0524046	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-28 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel





INTRODUCTION

The veteran had active service from  March 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2002.  A simultaneously developed issue of service 
connection for post-traumatic stress disorder (PTSD) was 
resolved by an April 2005 rating decision which granted the 
benefit sought.


FINDINGS OF FACT

1.  Evidence received since the December 1997 rating decision 
denying service connection for hepatitis C is so significant 
that it must be considered in order to fairly evaluate the 
claim.

2.  Hepatitis C was not present in service, is not shown to 
have incurred in or aggravated in the line of duty in 
service, and is not show to be due to any inservice event.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for hepatitis C.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  Hepatitis C was not incurred in or aggravated in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that a previous claim for 
service connection for hepatitis C was denied by the RO in 
December 1997, and the veteran did not appeal that decision; 
accordingly, the rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2004).  However, if 
new and material evidence is received with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  
In connection with the current claim, the RO found that new 
and material evidence, consisting of a medical opinion 
suggesting a nexus, had been received to reopen the claim, 
and addressed the claim on the merits.  In this regard, 
evidence is weighed and credibility assessed after a claim is 
reopened.  See Justus v. Principi, 3 Vet. App. 510 (1993).  

The Board agrees with the RO that the claim was reopened by 
new and material evidence, and thus the claim will be 
reviewed on a de novo basis.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  Moreover, 
since the RO considered the veteran's claim on the merits, 
and furnished a supplemental statement of the case addressing 
the merits in April 2005, he will not be prejudiced by a 
Board decision on the merits at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
requires a current disability that is related to an injury or 
disease incurred in service.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

The veteran contends that he was initially diagnosed with 
hepatitis C in service.  He maintains that the condition was 
found at separation.  

Service medical records do not show any indication of 
hepatitis in service.  The separation examination, which was 
performed in July 1972, did not mention any hepatitis tests.  
Records of treatment during the remainder of service until 
his March 1973 discharge are likewise devoid of any mention 
of hepatitis, or test for hepatitis.  

After service, a VA employee health record dated in November 
1973 noted that the veteran had been "sent to laboratory for 
examination of blood for 'substance' which is presently 
considered causative factor in transmitting viral (serum) 
hepatitis."  The record does not contain any evidence of 
follow-up to this somewhat elliptical note, although the RO 
obtained all records of VA treatment, including dental 
treatment, from August 1973 to June 1975.  These records show 
that in December 1973, the veteran was treated for influenza, 
and in January 1974, underwent surgery for a phimosis.  None 
of these records, however, contain any mention of the 
possibility of hepatitis.  Moreover, the November 1973 entry 
does not suggest any connection to service.  

Subsequently, during a private hospitalization in September 
1983, the veteran was found to have type B hepatitis with 
positive core antigen and surface antigen.  It was ultimately 
concluded that he had a mild carrier state hepatitis B, and a 
mild chronic hepatitis.  The veteran reported that some 10 
years ago, after his discharge from service, he had been sent 
a letter informing him that he had had hepatitis.  He 
reported intravenous drug use during service, as well as 
intermittent use after service.  

VA and private medical records dated from 1996 to 2003 show 
that hepatitis C was diagnosed in March 1996, and this 
condition has been noted since that time.  In an initial 
psychiatry evaluation in September 2000, at a VA mental 
health clinic, a detailed history was obtained, including the 
veteran's statement that he did not abuse drugs during active 
duty.  A history of several hospitalizations from 1975 to 
1999 for substance abuse was noted.  

In July 2003, a VA examination was conducted.  The examiner 
noted that the November 1973 note indicated that some 
positive blood work in regard to prior exposure to hepatitis 
was suspected.  The type of hepatitis or the specific blood 
work involved was not indicated, the examiner observed.  The 
examiner noted the history reported in 1983 of intravenous 
drug use in service, and for the next 10 years.  Also noted 
was the letter that the veteran said he had received from 
service after discharge.  Based on this information, the 
examiner concluded that it was more likely than not that the 
veteran had been exposed to hepatitis in service, through 
intravenous drug use, as there was no indication that he had 
ever received blood products.  

At an RO hearing in June 2004, the veteran stated that he had 
been told at separation that he had hepatitis, but that, 
since he was being discharged, he was not treated for the 
condition, but given a letter stating that he had hepatitis, 
and told to seek treatment at the VA.    

The veteran, as a layman, is not competent to offer diagnoses 
or medical opinions.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, his 
statement that he was told at separation that he had 
hepatitis is not probative, because he lacks the medical 
expertise necessary to reliably relay such information.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995) ("the connection 
between the layman's account, filtered as it was through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence").  

Added to this is the fact that he is recalling events that 
occurred many years ago.  In 1983, he said that he had been 
sent a letter by the military some time after his discharge, 
informing him that he had had hepatitis.  Currently, he 
states that he was told at separation that he had hepatitis, 
and given a letter and told to report to a VA facility for 
treatment.  These discrepancies serve to illustrate the 
difficulty in accurately reconstructing medical histories 
after the passage of a significant period of time.  He said 
he had provided this letter to his employer at the time 
(which was VA), but VA employee medical records contain no 
mention of such a letter.  Rather, these records suggest the 
possible presence of a "causative factor in transmitting 
viral (serum) hepatitis," and he was to undergo a blood 
test; the records do not show that any such test was 
conducted, or that hepatitis of any type was found to be 
present at that time.  In this regard, no further mention was 
made of the presence of hepatitis in the subsequent records 
of treatment dated through June 1975.  

The July 2003 medical opinion, positing the service onset of 
hepatitis C, was based on history provided by the veteran, 
both at that time and in 1983.  As the basis for the doctor's 
medical opinion was the unsubstantiated medical history 
proffered by the veteran, which is not supported by the 
service medical records or other contemporaneous evidence, 
his opinion is of little probative value.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995).  The 
contemporaneous evidence, in contrast, does not contain any 
suggestion of hepatitis in service.  The November 1973 record 
neither confirms the presence of hepatitis at that time, nor 
contains a hint of service onset.  This evidence is more 
probative than the evidence dated many years later, in which 
the veteran said hepatitis had been diagnosed in service.  In 
this regard, the presumed source of his infection, 
intravenous drug use, was present for years after service, 
and the post-service evidence contains conflicting evidence 
as to whether he used drugs intravenously in service.

Furthermore, if the veteran incurred hepatitis during service 
due to intravenous drug use, such incurrence would not have 
been in the line of duty and service connection cannot be 
granted for a disability that was not incurred in the line of 
duty.  Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and was not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  An injury or disease incurred during active 
service shall not be deemed to have been incurred in the line 
of duty if such injury or disease was a result of the abuse 
of drugs.  For the purpose of this determination, drug abuse 
means the use of illegal drugs or the use of substances other 
than alcohol to enjoy their intoxicating effects.  38 C.F.R. 
§ 3.301(d).

The Board finds that any disability resulting from the 
veteran's use of illegal intravenous drugs during service may 
not be service-connected as such disability was not incurred 
in the line of duty.  Any disability resulting from the 
veteran's use of illegal intravenous drugs following his 
service would not be service-connected as the disability was 
not incurred during his service.

In view of these considerations, the Board finds that the 
service medical record and the post-service medical record, 
as a whole, provide negative evidence against the claim.  The 
weight of the evidence establishes that current hepatitis C 
began after service and was not caused by any incident of 
service.  The other evidence shows that the hepatitis C may 
have been incurred in service, but not in the line of duty.  
In neither case would service connection for hepatitis C be 
allowed.  The Board finds that hepatitis C was not incurred 
in or aggravated in the line of duty in service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


